MCDONALD, C. J.,
concurring. I agree with the majority’s resolution of this appeal. I only wish to add that, when reviewing an award claimed to violate a clear public policy, a court is not bound by the arbitrator’s conclusion that a clear public policy would not be violated by the award. Judicial review of whether an award violates public policy inherently requires a court to decide what clear public policy exists and whether the award violates that clear public policy. Absent that, there can be no meaningful judicial review.
Before such review is undertaken, as the majority states, the party alleging that an award violates public policy must make a colorable claim of such violation. In this case, the plaintiff failed to make an offer of proof to support such a claim. I agree with Justice Peters that this dispute, however described by the plaintiff, is simply a dispute about money and not about the principles of the ethical rules designed to make a lawyer’s services available to clients. In these circumstances, we should be bound by the arbitrator’s factual findings and uphold the arbitrator’s decision.